BLANCHE, Justice
(dissenting from denial of writ).
I respectfully dissent from the denial of this writ and would have granted the same if for no other purpose than to give guidance in the very close question presented by this writ in an election case.
If “void” in R.S. 18:502 means “void”, it should mean that the votes cast for a candidate who withdrew from the race should not be counted for any purpose. By denying the writ, we approve of counting void votes to determine if one candidate has received a majority. This may be a proper result but it is a legislative function, and not a judicial one.
The facts show that one candidate received a majority vote over the only other candidate in the race and, according to R.S. 18:511(A), the candidate with the most votes should be the one elected.